DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaie et al. in view of Lee et al (KR 20210058462).
Rajaie et al. discloses an integrated thermal management system for a vehicle, the system comprising:  a first cooling line (from 5204 to 5202, see [0058] and Fig. 5) configured to allow a coolant to circulate between an electronic driving unit 520 and a radiator 532; a second cooling line (from 5201 to 5203, see [0058] and Fig. 5) configured to allow a coolant to circulate to a high-voltage battery 584; a refrigerant line configured to allow a refrigerant to flow in order of a compressor 556, an inner condenser 544 of an indoor air conditioner, and an outside condenser 560, and to allow the refrigerant discharged from the outdoor condenser to be introduced into the compressor through an evaporator of the indoor air conditioner or a chiller 568; and a bypass line (via T-joint 5611) to diverge from the second cooling line, to be connected to the chiller, and configured to allow the coolant to circulate between the battery and the chiller.  Rajaie et al. does not disclose a second radiator and a bypass to bypass the second radiator.  Lee et al. teaches an integrated thermal management system for vehicle, the system comprising first and second radiators 120 and 220 and a bypass line 300 that bypasses radiator 120 and circulates coolant between a battery and a chiller 500 (see page 3, paragraphs 6-9 of the translated version).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Rajaie et al. by providing a second radiator and a bypass to bypass the second radiator to circulate coolant between the battery and chiller when the radiator in not required during the operation of cooling the battery.  Regarding claim 2, Rajaie et al. also discloses a first expansion valve 5914 placed in a refrigerant inlet of the chiller, and a second expansion valve 5912 placed in a refrigerant inlet of the evaporator.  Regarding claim 3, a coolant heater 576 is placed downstream of the battery in the second cooling line. It would have been obvious to one having ordinary skill in the art at the time the invention was made that water can be used as the coolant.  The first radiator and the second radiator are connected to an integrated reservoir 552 together and the radiators are integrally coupled to each other (see Fig. 5) as recited in claims 4 and 5, respectively.  Regarding claim 12, Rajaie et al. also discloses the cooling lines having pumps 536 and 572.
Allowable Subject Matter
4.	Claims 6-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763